          Case 2:17-cv-00980-APG-DJA Document 134 Filed 06/15/21 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF NEW YORK MELLON,                                Case No.: 2:17-cv-00980-APG-DJA

 4          Plaintiff                                                     Order

 5 v.

 6 AZURE ESTATES OWNERS
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9         On November 5, 2020, cross-claimant Ricardo Fojas and cross-defendant Azure Estates

10 Owners Association reached a settlement of the remaining claims in this lawsuit. ECF No. 121.

11 The parties were ordered to document their settlement and file dismissal papers by January 4,

12 2021. Since then, the parties have requested several continuances of the dismissal deadline. As

13 detailed in the most recent status report, Mr. Fojas is the source of the delay. See ECF No. 133.

14 He apparently is trying to link the settlement with resolution of claims he has against The Bank

15 of New York Mellon.

16         This matter should have been closed long ago. There is no right or need to hold this

17 settlement up while Mr. Fojas works on other matters. The parties negotiated a settlement seven

18 months ago. If they do not sign final settlement documents by June __. 2021, I will enter an

19 order enforcing (by way of a judgment) the terms the parties agreed to at the November 5, 2020

20 settlement conference. No further continuances will be granted unless requested, with good

21 reason, by Azure Estates.

22         I THEREFORE ORDER the parties to submit a stipulation to dismiss all remaining

23 claims in this case by June 25, 2021. If not, then by June 29, 2021, Azure Estates shall file a
         Case 2:17-cv-00980-APG-DJA Document 134 Filed 06/15/21 Page 2 of 2




 1 brief explaining the terms of the settlement agreed to at the November 5, 2020 settlement

 2 conference and a proposed form of order granting judgment. Mr. Fojas will have until July 8,

 3 2021 to file any response. No further briefing will be entertained.

 4         DATED this 15th day of June, 2021.

 5

 6                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
